DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 5/9/2022 in which claims 1, 3, 8, 10, 12, 15, and 17 have been amended, claims 2, 7, 9, 14, and 16 have been canceled.  Thus, the claims 1, 3-6, 8, 10-13, 15, and 17-20 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of visual representation of the tangible asset for display to the user without significantly more. 
For 101 analysis, Examiner has identified claim 1 as the claim that represents the claimed invention described in independent claims 1, 8, and 15.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps of receiving, via the computing device, a visual representation of a tangible asset; dividing the visual representation of the tangible asset into a plurality of portions, wherein dividing the visual representation of the tangible asset into the plurality of portions includes dividing the entire visual representations of the tangible asset into a plurality of equal-sized portions; providing, to at least one computing device, the plurality of portions of the visual representations of the tangible asset for display within a graphical user interface of the at least one computing device; receiving, from the at least one computing device, a user selection of at least one portion of the plurality of portions of the visual representation of the tangible asset; associating the at least one selected portion of the visual representation of the tangible asset with the user; monitoring one or more user interactions with the plurality of portions of the visual representation of the tangible asset; and in response to monitoring at least a predefined threshold number of user interactions with a particular portion of the visual representation of the tangible asset, preloading information associated with the particular portion of the visual representation of the tangible asset from one or more database tables to a user’s computing device during a subsequent user interaction when the user begins to interact with any of the plurality of portions of the visual representation of the tangible asset, wherein the information  associated with the particular portion of the visual representation of the tangible asset is preloaded for display within a graphical user interface of the user’s computing device before the user interacts with the particular portion of the visual representation.  These limitations (with the exception of italicized limitations) describe the abstract idea of visual representation of the tangible asset for display to the user which may correspond to a Mental Processes (concepts performed in the human mind including observation, evaluation, judgment, opinion).  The additional limitations of a computing device, a tangible asset, a graphical user interface, a user’s computing device, and database tables do not restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computing device, a tangible asset, a graphical user interface, a user’s computing device,  and database tables result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a computing device, a tangible asset, a graphical user interface, and database tables are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The limitations (with the exception of italicized limitations ), receiving, via the computing device, a visual representation of a tangible asset; providing, to at least one computing device, the plurality of portions of the visual representations of the tangible asset for display within a graphical user interface of the at least one computing device; receiving, from the at least one computing device, a user selection of at least one portion of the plurality of portions of the visual representation of the tangible asset amount to mere data gathering, which is a form of insignificant extra-solution activity.  The additional limitations are no more than mere instructions to apply the exception using a generic computer component.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A, Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a computing device, a tangible asset, a graphical user interface, a user’s computing device, and database tables are all recited at a high level of generality and its broadest reasonable interpretation comprises a general purpose computer which is performing its routine, well-understood, and conventional function similar to what has been found by the courts not to be adding significantly more to the underlying abstract idea (Step 2B: NO).  Hence, the claim 1 is directed to an abstract idea.
Similar arguments can be extended to independent claims 8 and 15 and hence rejected on similar grounds as claim 1.
Dependent claims 2-6, 9-13, and 16-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  There is no inventive concept that adds significantly more and hence the claims 2-6, 9-13, and 16-20 are directed to an abstract idea.  Thus, the claims 1-6, 8-13, and 15-20 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al., US Patent Application No. 2013/0222373.
Regarding claim 8, Weinstein discloses a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising:
receiving a visual representation of a tangible asset ([0062], Fig. 7);
dividing the visual representation of the tangible asset into a plurality of portions, wherein dividing the visual representation of the tangible asset into a plurality of portions includes dividing the entire visual representation of the tangible asset into a plurality of equal-sized portions ([0062], Fig. 7);
providing the plurality of portions of the visual representation of the tangible asset for display within a graphical user interface of the at least one computing device ([0062], Fig. 7);
receiving, from the at least one computing device, a user selection of at least one portion of the plurality of portions of the visual representation of the tangible asset ([0069]-[0070]); 
associating the at least one selected portion of the visual representation of the tangible asset with the user ([0069]-[0070]);
enabling a user to modify a visual appearance of the at least one portion of the visual representation of the tangible asset associated with the user ([0072], [0077], [0081]);
providing the modified visual appearance of the at least one portion of the visual representation of the tangible asset associated with the user to all users when interacting with the at least one portion of the visual representation of the tangible asset associated with the user ([0072], users, [0083]);
monitoring one or more user interactions with the plurality of portions of the visual representation of the tangible asset ([0070]); and 
in response to monitoring at least a predefined threshold number of user interactions with a particular portion of the visual representation of the tangible asset, preloading information associated with the particular portion of the visual representation of the tangible asset from one or more database tables to a user’s computing device during a subsequent user interaction when the user begins to interact with any of the plurality of portions of the visual representation of the tangible asset, wherein the information associated with the particular portion of the visual representation of the tangible asset is preloaded for display within a graphical user interface of the user’s computing device before the user interacts with the particular portion of the visual representation ([0021], [0065], allows the user to recall and display units that had previously been saved, [0066], [0070], [0077], at a pre-determined threshold level of zoom, [0081], [0089], “zoomed in” view point of the rendering of the multi-story buildings where additional information is displayed, [0094], database).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine different embodiments of Weinstein.  The motivation for combining these disclosures would have been to search units in a multi-level structure.
Regarding claim 3, Weinstein discloses wherein dividing the entire visual representation of the tangible asset into a plurality of equal-sized portions includes dividing the entire visual representation of the tangible asset into a plurality of equal-sized units and each equal-sized unit into a plurality of equal-sized sub-units ([0062], Fig. 7).
Regarding claim 4, Weinstein discloses wherein dividing the visual representation of the tangible asset into the plurality of portions is based upon, at least in part, a value of the tangible asset ([0062], Fig. 7).
Regarding claim 5, Weinstein discloses wherein associating the at least one selected portion of the visual representation of the tangible asset with the user includes one or more of:
enabling the user to convey the at least one selected portion of the visual representation of the tangible asset to another user ([0104]);
enabling the user to define a price for the at least one selected portion of the visual representation of the tangible asset ([0004]); and
enabling a user to modify a visual appearance of the at least one selected portion of the visual representation of the tangible asset ([0060], zoomed in).
Regarding claim 6, Weinstein discloses 
providing a visual indicator for the plurality of portions of the visual representation of the tangible asset indicative of whether each portion of the visual representation of the tangible asset is associated with any user ([0010]-[0011]).
Claims 1, 9-13 and 15-20 are substantially similar to claims 8 and 3-6 and hence rejected on similar grounds.
Response to Arguments
Applicant's arguments filed dated 5/9/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-6, 8-13, and 15-20 under 35 U.S.C. 101, Applicant states that the “visual representation of the tangible asset for display to the user” is not a fundamental economic principle or practice; a commercial or legal interaction; or the managing of personal behavior as described.  The subject action provides no basis for why these features of independent claim 1 fall within the abstract idea grouping “certain method of organizing human activity.”  Accordingly, Applicant respectfully submits that amended independent claim 1 does not recite an abstract idea under Step 2A, Prong One.
Examiner respectfully disagrees and notes that the amended claim now recites visual representation instead of virtual representation and thus the abstract idea correspond to a Mental Processes.  Thus, the claim recites an abstract idea.
With respect to Applicant’s arguments regarding practical application, Examiner notes that the additional elements are recited at a high level of generality and it amounts to simply applying the abstract idea without transforming the abstract idea into a patent eligible subject matter.  Preloading the information associated with a particular portion of the visual representation of the tangible asset is merely gathering and analyzing information using conventional techniques and displaying the result which the courts have indicated not be sufficient to show an improvement to technology (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48).  When the user begins to interact with any of the plurality of portions of the visual representation and before the user interacts with the particular portion of the visual representation, “the user’s experience interacting with potions of the visual appearance of the tangible asset may be improved.”  The user’s experience improvement is an improvement to an abstract concept and not to technology.  The improvement to an abstract idea does not integrate the abstract idea into a practical application and hence these arguments are not persuasive.
With respect to the rejection of claims 1-6, 8-13, and 15-20 under 35 U.S.C. 103, Applicant states that Weinstein does not appear to teach, disclose, or even suggest dividing the entire visual representation of the tangible asset into a plurality of equal-sized portions.  Rather, Weinstein demonstrates that various units of a particular building may be displayed with accompanying information.  However, the entirety of the visual representation is clearly not divided into equal-sized portions.
Examiner respectfully disagrees and notes that Weinstein discloses the entirety of the building (left side of the building serves as entirety of the building, Fig. 7) which can be viewed as dividing the tangible asset into a plurality of equal-sized potions.   
Applicant also states that Weinstein does not appear to teach, disclose, or even suggest in response to monitoring at least a predefined threshold number of user interactions with a particular portion of the visual representation of the tangible asset, preloading information associated with the particular portion of the visual representation of the tangible asset from one or more database tables to a user’s computing device during a subsequent user interaction when the user begins to interact with any of the plurality of portions of the visual representation of the tangible asset, information associated with the particular portion of the visual representation of the tangible asset is preloaded for display within a graphical user interface of the user’s computing device before the user interacts with the particular portion of the visual representation.
Examiner respectfully disagrees and notes that Weinstein discloses a pre-determined threshold level of zoom to imply a predefined threshold number of user interactions with a particular portion of the visual representation of the tangible asset.  Weinstein’s disclosure in [0065] reads on information associated with the particular portion of the visual representation of the tangible asset is preloaded for display within a graphical user interface of the user’s computing device before the user interacts with the particular portion of the visual representation ([0065], allows the user to recall and display units that had previously been saved).
With respect to Applicant’s arguments regarding claim 8, Examiner relies on Weinstein for disclosing the limitations enabling a user to modify a visual appearance of the at least one portion of the visual representation of the tangible asset associated with the user; providing the modified visual appearance of the at least one portion of the visual representation of the tangible asset associated with the user to all users when interacting with the at least one portion of the visual representation of the tangible asset associated with the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693